department of the treasury internal_revenue_service washington d c government entities number release date date date uil index legend hospital contact person identification_number telephone number employer_identification_number dear we have considered your ruling_request regarding the consequences under sec_501 of the internal_revenue_code ‘code’ of the proposed reorganization involving you hospital x and y facts you are a nonprofit membership corporation that is exempt from federal inoome tax under saction c of the code and classified as a supporting_organization under section a your members broadly represent the interests of the communities you serve your members elact your board_of directors a majority of whom represent a broad spectrum of the interests of the community shareholder of y you are the sole member of hospital and of x and you are the sole hospital is a nonprofit membership corporation that operates a community hospital and has been certified as a critical aocess hospital c of the cade and classified as a hospital under sec_509 and sec_170 you elect hospital's board_of directors hospital's activities include among others operating a number of primary care medical practices in a and the surrounding communities it is exempt from federal_income_tax under section xis a nonprofit membership corporation that holds fitte to some of the property you use and collects income from the property x is exempt from faderal income_tax under sec_501 ‘of the code you elect x's board_of directors y is a for-profit corporation you elect y's board_of directors y engages primarily in providing support services to hospital and to independent physician practices in the service area y has a contract with hospital to provide billing services and has contracts with three unrelated healthcare providers ta provide billing and collections services y also employs and manages some nurses and nurse practitioners who support hospital length basis and its charges to all its clients including hospital are at market_value y provides its services on an arm’s- for the purpose of simplifying your organizational and governance structure and to enable you to be eligible to bacome a federally qualified health center 'fqhc as defined by the medicare and medicaid statutes you hospital x and y propose to undergo a reorganization by taking the following steps collectively the proposed reorganization’ ay hospital will transfer nine of its primary care medical practices to you after the proposed reorganization you will operate the medical practices as an fqhc ina and the surrounding communities serving almost z patients xwill merge into you in a statutory merger as a result of which you will succeed to all the rights privileges immunities and powers of x will be tiquidated and dissolved and you will absorb all of its assets and liabilities including its three service contracts to the extent that they are not terminated prior to the dissolution the revenue from the three contracts will represent a de minimus portion of your total patient service revenue therefore after the proposed reorganization hospital will be your only subsidiary_organization after the proposed reorganization you will adopt a charity care policy under which your medical practices will provide healthcare services to all regardless of their ability to pay and you will notify the community about the availability of this policy in conjunction with the proposed reorganization you will amend and restate your articles of association and bylaws to reflect your additional activities and purposes and to provide that your will no langer have any members your board_of directors will consist of persons who are residents of your service area ar maintain places of business there ji a majority of your directors will be individuals who are active users of your healthcare services and who as a group represent the individuals being served in terms of demographic factors race ethnicity and sex il no more than half of the remaining directors may be individuals who derive more than percent of their income from in addition you will amend your bylaws to provide that the healthcare industry and iv except for ex-officio members no employee of yours will serve as a director your bylaws will include a conflicts of interest policy ruling requested the proposed reorganization and the proposed amendments to your articles of association and bylaws will not adversely affect your tax-exempt status under sec_501 of the code statement of law sec_501 of the code exempts from taxation organizations described in sec_501 which describes organizations organized and operated exclusively for charitable and educational_purposes sec_501 of the code describes organizations organized and operated exclusively for various exempt purposes including charitable scientific or educational_purposes no part of the net eamings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 a of the income_tax regulations ‘regulations’ states that to be described in sec_801 of the code an organization must be both organized and operated exclusively for purposes specified in the regulations if an organization fails to meet aither test it is not exempt sec_1 -1 b il of the regulations states than an organization is not organized exclusively for one or more exempt purposes if its articles expressly empower it to carry on otherwise than as an insubstantial part of its activities activities that are not in furtherance of one or more exempt purposes sec_1 -1 of the regulations states that an organization will be regarded as operated exclusively for exempt purposes only if accomplish one or more of the exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 -1 of the regulations states that an organization may be exempt as an organization described in sec_501 of the code if it is organized and operated exclusively for one or more of exempt purposes which include charitable and scientific sec_1_501_c_3_-1 d of the regulations states that the term charitable as used in sec_501 c of the code includes its generally accepted legal sens the promotion of heaith has long been recognized as a charitable purpose see restatement second of trusts sec_368 sec_372 4a austin w scott and william f fratcher the law of trusts sec_368 sec_372 ed it engages primarily in activities which rev_rul 1969_2_cb_117 holds that a non-profit hospital that benefits a broad cross section of its community by having an open medical staff and a board_of trustees broadly tepresentative of the community operating a full-time emergency room open to all regardless of ability to pay and otherwise admitting all patients able to pay either themselves or through third party payers such as private health insurance or government programs such as medicare may qualify as an organization described in sec_501 c of the cade analysis after the proposed reorganization you will operate the nine primary care medical practices which hospital transferred to you as an fqhc in a and the surrounding communities serving almost z patients you will also perform the title-holding activities previously performed by x and you will carry on the billing and collection activities previously carried an by y the revenue from the billing and collection activities will represent a de minimus portion of your total patient service revenue you will amend your articles of association so that at all times your board_of directors will be community controlled in addition you have adopted a charity care policy about which you wil netify the community sec_1 c -1 d of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense the promotion of health has long been recognized as a charitable purpose see restatement second of trusts sec_368 sec_372 4a austin w scott and william f fratcher the law of trusts sec_368 sec_372 4th ed an organization that provides medical services to individuals such as a hospital providing inpatient outpatient and or emergency medical services may qualify for recognition as an organization described in sec_501 of the code on the basis that it promotes health in a manner that is charitable within the meaning of sec_501 see revrul_69_545 supra therefore after the proposed reorganization considering all the facts and circumstances your activities will promote health in a manner that is charitable within the meaning of sec_501 c ruling ‘the proposed reorganization and the proposed amendments to your articles of association and bylaws will not adversely affect your tax-exempt status under sec_601 c of the cade this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our propased deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not ba used or cited by others as precedent f you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently an file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely manager exempt_organizations technical group enclosure notice
